Citation Nr: 0927892	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 7, 
2004 for the grant of service connection for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability evaluation, effective 
December 7, 2004.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In December 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is record.  

The Board notes that, while the Veteran previously was 
represented by the North Carolina Department of Veterans 
Affairs, in June 2009, the representative revoked its power 
of attorney in a written memorandum to the RO.  There is no 
indication that the Veteran appointed a new representative in 
his appeal.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further 
RO/AMC action on the claims on appeal is warranted.

During his December 2008 personal hearing, the Veteran 
testified that his hearing loss significantly interfered with 
his employment.  He stated that he worked in human resources, 
a job that involved frequent telephone and in-person 
communication.  The Veteran contended that his hearing loss 
made it difficult to perform the duties of his job, and when 
someone talked to him he had look at them so he could read 
their lips.  He also contended that his hearing loss caused 
him to be passed over for promotions on multiple occasions.  

The Board notes, initially, that assignment of schedular 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, VA has no discretion in the matter and must predicate 
its determination on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).  

In this case, however, the assertions made by the Veteran, 
regarding the impact of his bilateral hearing loss disability 
on his employment, appear to raise the question of 
entitlement to an initial compensable rating for bilateral 
hearing loss on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (2008).  On remand, the RO should consider and 
address whether the procedures to award an extra-schedular 
rating are invoked, in the first instance, to avoid any 
prejudice to the Veteran.

The Veteran should also be advised to submit any 
documentation in his possession to corroborate his 
contentions that his service-connected bilateral hearing loss 
significantly affected his employment, e.g., sick leave 
statements, wage reports, personnel evaluations.

The Board further notes that the Veteran last underwent VA 
evaluation of his bilateral hearing loss in January 2009.  
The VA examiner conducted audiometry testing but did not 
review the claims file or address the functional effects of 
the Veteran's hearing loss.  

The Board finds that, given the above, examination with 
medical comment as to the functional effects of the Veteran's 
hearing loss, to include the impact of the Veteran's hearing 
loss on his employment and daily life, is needed to resolve 
the claim for a higher rating.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Accordingly, the Board is of the opinion that the Veteran 
should undergo a new VA examination performed by an 
appropriately specialized physician, e.g., an ear, nose, and 
throat (ENT) specialist, with audiological testing.

In regards to the claim for an earlier effective date, the 
Veteran was not provided proper notice for substantiating a 
claim for an earlier effective date.  In a December 2004 pre-
rating letter, the Veteran was provided with notice regarding 
how to substantiate a claim for service connection.  In an 
October 2008 post-rating letter, the Veteran was provided 
information pertaining to the assignment of disability 
ratings.  Neither the December 2004 letter nor the October 
2008 letter provided the Veteran notice regarding how to 
substantiate a claim for an earlier effective date.  See e.g. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  
Thus, the RO/AMC should provide the Veteran with proper 
notice regarding how to substantiate a claim for an earlier 
effective date.

Finally, as noted above, in June 2009, the Veteran's 
accredited representative revoked its power of attorney.  The 
Veteran should be advised that he may appoint a new 
representative in his appeal by submitting a signed power of 
attorney.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO/AMC must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) regarding his claim for an earlier 
effective date for the grant of service 
connection for bilateral hearing loss.  
This notice must contain appropriate VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008) and 38 C.F.R. § 
3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for claim on appeal.

The letter should also request that the 
Veteran provide sufficient information 
and, if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal that is 
not currently of record.  

Advise the Veteran that he may submit any 
documentation in his possession to 
corroborate his contentions that his 
service-connected bilateral hearing loss 
significantly affects his employment, 
e.g., sick leave statements, wage reports, 
personnel evaluations.

Tell the Veteran that he may elect another 
service organization or an attorney or 
other individual as his accredited 
representative, by means of a VA Form 21-
22 or a VA Form 22a, respectively.  
Include a list of accredited service 
organizations and blank VA Forms 21- 22 
and 22a with the letter to the appellant; 
and associate with the claims file both a 
copy of the letter and any executed VA 
Form 21-22 or 22a received from him.  

The RO/AMC should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The RO/AMC should assist the Veteran 
in obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
RO/AMC should notify the Veteran in 
writing of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3. The RO/AMC should arrange for the 
Veteran to undergo VA examinations, e.g. 
ear disease and audiology, to be performed 
by an ENT specialist (e.g., a physician), 
if available, and an audiologist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  The physician 
examiner is requested to render an opinion 
regarding the functional effects caused by 
the Veteran's service-connected bilateral 
hearing loss and the impact of the 
Veteran's bilateral hearing loss on his 
employment and daily life, if any.

A rationale should be provided all 
opinions rendered.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority to include 
consideration of whether "staged" rating 
of the Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate, 
and consideration under 38 C.F.R. 
§ 3.321(b)(1).

6.  If the benefits sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative, if any, an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
D.J DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




